 




EXHIBIT 10.10




Agreement Amendment #2




Effective May 20th, 2016, this is Amendment #2 to further amend the Sponsored
Research Contract, fully executed on 12124/14 and amended by Amendment #1 on
4/13/16, between the E G Crop Science, Inc. (previously known as Evolutionary
Genomics, Inc.),with its principal offices at 1801 Sunset Place, Unit C,
Longmont CO 80501 and The Curators of the University of Missouri-Columbia with
its principal offices at 115 Business Loop 70W, Mizzou North, Room 501, Office
of Sponsored Programs Administration, Columbia, Missouri  65211-0001.




The purpose of this Amendment is to revise the Work Order/Budget (See Attached
Schedule A) for the sponsored research project entitled "Development of
transgenic soybean (Glycine max) with candidate genes for SCN resistance." This
Amendment adds $93,190 for a new total award of $357,310.




This amendment also changes the name of Evolutionary Genomics, Inc. to E G Crop
Science, Inc.




All other terms and conditions of the original Agreement remain in effect.




In Witness Whereof, the parties hereto have executed this Agreement in duplicate
by proper persons thereunto duly authorized.




[fnam_ex10z10002.gif] [fnam_ex10z10002.gif]




MU Project No. 00048381





--------------------------------------------------------------------------------

 







Second Amendment for Fee for Service Agreement




Schedule A




Work Order




Related to Fee for Service Agreement




Between University of Missouri - Columbia and E G Crop Science, Inc.




Effective Date of _May 20h, 2016







NOTE: In the event of any conflict with the terms of a Work Order and the terms
of the Agreement, the terms of the Agreement will control.







SCOPE OF WORK I BUDGET




Title of the Service Project




Development of transgenic soybean (Glycine max) with candidate genes for SCN
resistance:

First Amendment




Overall goals:




To develop transgenic soybean events carrying genes of interest for soybean cyst
·nematode resistance analysis




The specific objectives of this project are to:




Make 11 new constructs carrying SCN genes driven by Gmubi917 promoter (see the
following section for construct construction)




Produce and identify at least 6 inheritable events for each SCN gene from either
6 existing constructs (see original agreement) or new constructs (see Construct
designs section below) with at least 100 seeds per event.




Analyze primary (T0) transgenic soybean plants using herbicide leaf-painting.
The events to be analyzed will include not only new events produced from the
above described constructs specified in this second amendment but also the
Williams 82 events produced from existing EG constructs specified in the
original agreement.




Analyze progeny plants (T1) of primary transgenic plants using leaf-painting to
determine transgene inheritance and estimate the number of transgene loci. Those
events whose SCN








--------------------------------------------------------------------------------

 







genes will have passed to the progeny will be sent to Dr. Henry Nguyen's lab for
SCN screening. Only those constructs whose transgenic soybean events will
display desirable SCN resistant phenotypes will be advanced to T2 generation to
obtain homozygous lines for further SCN tests by Dr. Henry Nguyen’s lab.




Three lines (T1) of each T0 event that has transmitted the transgene and display
desirable SCN resistance phenotypes will be analyzed by real-time PCR to confirm
transgene expression as well as Southern blot. Then, 10 progeny plants (T1) of
each event carrying transgene will be advanced to T2 seeds.




Analyze T2 plants from each of the 10 T1 lines to identify at least 1 homozygous
line for each event using leaf-painting. This homozygous line will be advanced
to T3 seeds. If an extra homozygous line could be obtained out of 10 T1 lines,
it would be kept as a backup and advanced to T3 seeds.




In case the selectable marker gene, bar, is suppressed to such a level that
progeny analysis by leaf painting would not be feasible, PCR would be used to
determine the segregation to identify the T2 homozygous lines.




Methods:




Construct designs:




The Facility/University will provide newly built construct, pMU104, for the 11
new SCN constructs while E G Crop Science (hereafter called "Client") will
provide amplicons (within cloning vector) for the 10 new SCN genes of interest
along with restriction maps. These 10 SCN genes include existing 5 SCN genes
(EGI to EG5) and 5 new SCN genes (E07, E08. EG9, EG10 and EG11) (Appendix 1).
This new construct carries soybean Gmubi917 promoter driving SCN genes and NOS
promoter driving bar gene. Use of Gmubi917 promoter will further secure success
in SCN resistance phenotype and use of NOS promoter will minimize risk of too
strong expression of bar gene leading to high escape rate. The
Facility/University will assemble and clone the desired expression cassettes for
the genes of interest into the pMU104. All genes of interest are listed in
Appendix 1. If the amplicons wouldn't be suitable for the cloning work, Facility
will synthesize or PCR amplify the amplicons to fit the cloning work.




Mobilization and confirmation of constructs:




All new SCN constructs as well as empty control construct will be mobilized into
Agrobacterium tumefaciens and verified for their integrity by plasmid rescue and
restriction enzyme digest.




Development of transgenic soybean events and transformation system:




The Facility will start transformation experiments as outlined in the time-table
for milestone work until the expected number of experiments are started.
Facility will use soybean genotype








--------------------------------------------------------------------------------

 







"Magellan" as transformation material and will employ its most recent
Agrobacterium tumefaciens-mediated soybean transformation system (Zhang et al.,
unpublished) to develop transgenic soybean events. This system was derived from
the protocols described previously (Zhang et al., 1999, Plant Cell, Tissue, and
Organ Culture 56:37-46; Ohloft et al., 2003, Planta 216:723 -735; Zeng et al.,
2004, Plant Cell Reports 22:478-482) and is now capable of delivery foreign
genes into various soybean genotypes. The time frame for each independent
experiment from the start to the T1 seed harvest is about 10 to 12 months,
dependent on the plant growing seasons and the impact of the transgene on plant
growth and development. The Facility will manage to shorten the time-frame
during the greenhouse growth phase wherever possible and as long as the seed
production won't be reduced to less than 50 seeds per event to secure SCN assays
and obtaining T3 homozygous seeds.




Experimental design and deliverables:




A series of coordinated, consecutive transformation experiments will be
conducted to generate the desired transgenic events. Based on Facility's
previous experience, an empty construct will be required side by side with the
constructs carrying the genes of interest in transformation experiments to help
evaluate the impact of the genes of interest on SCN resistance, and/or plant
transformation and regeneration process, as well as transgene inheritance. Each
independent experiment will start with 400 explants and multiple independent
experiments will be started for the six existing constructs (including pZY101.2
empty control) as well as 8 newly built constructs (including one new pMU106
empty control). Based on previous experience with the Facility binary construct
backbone, this should generate sufficient number (minimal 6) of TO primary
transgenic events per SCN gene successfully transferred to the greenhouse. Of
these events, at least 6 will be inheritable event for each SCN gene. We
anticipate an average of at least 100 seeds per event. The time frames for the
milestone work are listed below and require a good coordination between Client
and the Facility. To facilitate good coordination, monthly update phone-calls
will be scheduled between the Facility and the Client.




For herbicide screen leaf-painting, glufosinate solution (100mg/L or higher)
will be applied to young, fully-expended leaves of young plants and results will
be taken 5-7 days afterwards. ·For Southern blot analysis, young, fully-expended
leaves of young plants will be sampled. CTAB genomic DNA ex1raction protocol or
commercial kits will be used and genomic DNA will be cut with the restriction
enzyme that will cut only once within the T-DN allowing to identify the number
of transgene loci. Radiative P-32 will be used to label the probe to detect
transgene insert.




For real-time PCR, primers will be designed based on the sequences provided by E
G Crop Science, Inc. Reference gene suitable for transcript analysis of various
soybean tissues will be 60s/ELF1b or equally effective alternative reference
gene.




For progeny analysis to determine transgene inheritance, segregation ratio, and
identify homozygous lines, at least 18 progeny plants from each parental line
will be analyzed by








--------------------------------------------------------------------------------

 







herbicide screen. If no segregation in T2 plants of T1 parental lines is found,
at least additional 20 T2 plants of each line will be analyzed by the
leaf-painting to confirm the homozygosity.




At least one homozygous T2 line per event will be advanced to T3 seeds for
down-stream SCN assays by another lab. We anticipate average of at least 100 T3
seeds (lines) of each event will be available for SCN assays.




Staff and Facility Resources




The Facility has the capacity to complete this project For this project one
post-doctoral associate who is skillful in molecular biology study including
project needed molecular bench work, one full-time Research Specialist who
specializes in soybean transformation and one greenhouse manager who specializes
in greenhouse management, plant care, and progeny segregation analysis will
contribute to this project to secure the success. Located in the Sears Plant
Growth Facility greenhouse, the facility has spacious growth rooms, culture
incubators, and greenhouse room that are specifically assigned for soybean and
other crop tissue culture and greenhouse growth.




Time-table for transformation work (excluding cloning work and progeny analysis)










Task Name

Earliest delivery




in weeks

Latest delivery




in weeks

Total time from transformation of soybean cot-node




80




119

to T3 seeds

 

Seed germination

 

1

1

Co-cultivation

 

1

1

Shoot induction

 

4

4

Shoot elongation

 

6

18

Rooting

 

3

6

Acclimatization

 

3

4

Greenhouse

 

17

24

Harvest Tl seeds

 

1

1

Tl analysis and harvest T2 seeds

 

12

30

T2 analysis and harvest T3 seeds

 

22

30

Delivery o/ T3 seeds to SCN team (Final Milestone)








--------------------------------------------------------------------------------

 




Continued from the last step of the above table, it will take average 6 months
from planting T1 seeds to harvesting T2 seeds. Then, 1-2 months “drying seeds”
will be needed to secure T2 seed germination for progeny test. Next, it will
require another average 6-7 months to obtain T3 seeds while T2 homozygous lines
of T1 lines of each T0 events will be identified. In total, at least one year
will be needed from planting T1 seeds to harvesting T3 seeds.




Budget (milestone payments):




The amount of this amendment request of $93,190 and a new total award of
$357,310. The payment schedule for funds issued under this amendment is as
follows:




$55,914

Upon full execution of this amendment.

[fnam_ex10z10004.gif] [fnam_ex10z10004.gif]  11/1/16

 

 

Initials and date

 

 

 

$37,276

Upon completion of Final Milestone.

 




Payment will be made within 30 days of invoice




Within ninety (90) days of the end of the Contract period, Facility will provide
Client with a final written report containing the following information
pertaining to the conduct of this Work Order:




·

Metrics collected for each construct; total explants treated, total explants
lost to contamination, total rooted lines sent to the greenhouse, total number
of events per construct, average seed set per plant and frequency of soybean
escapes or chimeric plants, as well as Southern blot and qRT-PCR results.













Appendix 1: Constructs carrying genes for functional analysis




[fnam_ex10z10006.gif] [fnam_ex10z10006.gif]









